                    IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                            CHARLOTTE DIVISION


SHAKINA SMITH, individually and on behalf
of all others similarly situated,                                   3:19-cv-00707
                                                  Civil Action No.:______________________

              Plaintiff(s),
       v.                                         COMPLAINT
                                                  AND DEMAND FOR JURY TRIAL
JAX LLC d/b/a GOLDEN CORRAL

              Defendant.


                    COMPLAINT – COLLECTIVE AND CLASS ACTION

       Shakina Smith (“Plaintiff”), on behalf of herself and all persons similarly situated, brings

this collective and class action lawsuit against Defendant Jax LLC d/b/a Golden Corral

(“Defendant” or “Jax”), seeking all available relief under the Fair Labor Standards Act of 1938,

29 U.S.C. §§ 201, et seq. (the “FLSA”) and the North Carolina Wage and Hour Act, N.C. Gen.

Stat. Ann. §§ 95-25.1–95-25.25 (the “NCWHA”), which governs North Carolina employers’

state wage and hour obligations. Plaintiff brings this action as a collective action under the

FLSA, 29 U.S.C. § 216(b), a class action under Fed. R. Civ. P. 23, and a civil action under the

NCWHA, N.C. Gen. Stat. Ann. § 95-25.22(a)(b).

                                JURISDICTION AND VENUE

       1.     This Court has jurisdiction over Plaintiff’s FLSA claims pursuant to 29 U.S.C. §

216(b) & 28 U.S.C. § 1331.

       2.     This Court has supplemental jurisdiction over Plaintiff’s NCWHA claims under

28 U.S.C. § 1367.




                                          Page 1 of 18

      Case 3:19-cv-00707-RJC-DCK Document 1 Filed 12/23/19 Page 1 of 18
       3.      Venue in this Court is proper pursuant to 28 U.S.C. § 1391(b) as a substantial part

of the events or omissions giving rise to the Plaintiff’s claims occurred in this judicial district.

                                              PARTIES

                                      Plaintiff Shakina Smith

       4.      Plaintiff Shakina Smith is an adult individual residing at 810 Agape Drive,

Mooresville, North Carolina, 28115.

       5.      Plaintiff was employed as a “Server” by Defendant, from approximately

September 2016–October 2018, at one of their Golden Corral restaurants in Mooresville, North

Carolina.

       6.      At all relevant times, Plaintiff was a covered employee under the FLSA and

equivalent North Carolina law.

       7.      Plaintiff has consented to join this lawsuit as a party Plaintiff. Her signed consent

form is attached hereto as Exhibit A.

                       Defendant Jax LLC d/b/a Golden Corral Restaurant

       8.      Defendant Jax LLC d/b/a Golden Corral (“Jax” or “Defendant”) has its principal

place of business at 714 Royal Court, Charlotte, North Carolina, 28202.

       9.      Jax is a well-established franchisee of Golden Corral. Jax owns, operates, and

transacts business at fifteen (15) Golden Corral restaurants across North Carolina, South

Carolina, and Pennsylvania, including the Golden Corral Restaurant in Mooresville, North

Carolina.

       10.     At all relevant times, Plaintiff worked for Defendant at its Mooresville, North

Carolina restaurant.




                                             Page 2 of 18

       Case 3:19-cv-00707-RJC-DCK Document 1 Filed 12/23/19 Page 2 of 18
       11.      At all relevant times, Defendant was Plaintiff’s employer, and maintained control,

oversight, and direction over Plaintiff, including but not limited to: hiring, firing, disciplining,

timekeeping, payroll, and other employment practices.

       12.      Defendant employs individuals, including Plaintiff, engaged in commerce or in

the production of goods for commerce and/or handling, selling, or otherwise working on goods

or materials that have been moved in or produced in commerce by any person.

       13.      Defendant is an employer covered by the record-keeping, minimum wage, and

overtime pay mandates of the FLSA and equivalent North Carolina law.

                                  FACTUAL ALLEGATIONS

       14.      Each of the preceding paragraphs is incorporated by reference as though fully set

forth herein.

       15.      Defendant employs “Servers,” including Plaintiff, at its Golden Corral restaurants.

       16.      Golden Corral is a buffet-style restaurant, where patrons do not order food from

Servers, but rather serve themselves from the existing buffet stations.

       17.      Servers at Defendant’s Golden Corral restaurants do not take food orders from

patrons, and are only responsible for taking drink orders.

       18.      Defendant pays Plaintiff and other Servers a sub-minimum hourly wage of

approximately $2.13.

       19.      Defendant utilizes a “tip credit” for each hour worked by Plaintiff and other

Servers to satisfy the FLSA and NCWHA mandate that employees receive a minimum wage of at

least $7.25/hour.

       20.      Moreover, Defendant maintains a company-wide policy and practice of requiring

Plaintiff and other Servers at its Golden Corral restaurants to spend more than twenty percent



                                           Page 3 of 18

       Case 3:19-cv-00707-RJC-DCK Document 1 Filed 12/23/19 Page 3 of 18
(20%) of their time performing non-tip producing work, which includes, but is not limited to:

restocking ice, wiping down tables and chairs, stocking condiments, sanitizing walls, and

performing detailed cleaning of the restaurant.

        21.        The non-tip producing work does not aid Plaintiff or other Servers in earning tips

from restaurant patrons.

        22.        Defendant maintains a company-wide policy and practice of requiring Plaintiff

and other Servers to perform non-tip producing jobs throughout their work shifts.

        23.        Plaintiff and other Servers routinely spend more than twenty percent (20%) of

their work time performing non-tip producing work every shift. In fact, Plaintiff estimates that

she and other Servers that she has worked with have spent approximately forty–fifty percent

(40%–50%) of their time each shift performing various non-tip producing chores.

        24.        Defendant also maintains a company-wide policy and practice of requiring

Plaintiff and other Servers to perform non-tip producing work both before being assigned their

first table during a shift and after Servers have been cut from the floor and have completed all

serving duties at the end of a shift.

              a.      Plaintiff estimates that, before table service begins, she and other Servers

                      spend approximately one hour (1) per shift performing non-tip producing job

                      duties; and

              b.      Plaintiff estimates that, after table service has concluded, she and other

                      Servers spend approximately thirty minutes (30) per shift performing non-tip

                      producing job duties.

        25.        Defendant routinely pays a sub-minimum hourly wage of approximately $2.13

while Plaintiff and other Servers perform non-tip producing work.



                                              Page 4 of 18

       Case 3:19-cv-00707-RJC-DCK Document 1 Filed 12/23/19 Page 4 of 18
                                 RULE 23 CLASS ALLEGATIONS

       26.        Plaintiff brings this action on behalf of herself, individually, and as a class action

pursuant to Fed. R. Civ. P. 23(a) & (b)(3) on behalf of the following Class, subject to expanding

or narrowing as appropriate in a motion to certify based on continuing investigation and

discovery:

             a.      North Carolina Class: All persons who worked for Defendant as “Servers” at

                     any Golden Corral restaurant location in the State of North Carolina and were

                     compensated with a tip credit at any time from three (3) years prior to filing

                     this complaint.

       27.        Excluded from the class(es) are: (a) any judge or magistrate presiding over this

action and members of their families; (b) any Defendant and/or Third Party Defendant and any

entity in which any Defendant and/or Third-Party Defendant have a controlling interest or which

has a controlling interest in any Defendant and/or Third-Party Defendant and its legal

representatives, assigns, and successors; and (c) all persons who properly execute and file a

timely request for exclusion.

       28.        Numerosity. On information and belief, there are likely hundreds of individuals

whom Defendant employed as Servers at its Golden Corral restaurants within three (3) years of

filing the complaint. Defendant maintains numerous restaurants, all of which employ several

Servers. Although the exact number of such persons is currently unknown, Defendant’s record

systems contain information on the identities and location of all such parties. Because Defendant

has exclusive control of such information, Plaintiff reserves her right to amend her allegations

following completion of relevant discovery from Defendant. Given the nature and extent of




                                              Page 5 of 18

      Case 3:19-cv-00707-RJC-DCK Document 1 Filed 12/23/19 Page 5 of 18
Defendant’s activities within the State of North Carolina, the members of the Class are likely so

numerous that joinder of all members is impracticable.

         29.        Commonality. Plaintiff’s claims involve questions of law and fact common to the

Class. Among these common questions of law and fact are:

               a.      Whether Defendant applied a tip credit to all Servers’ wages;

               b.      Whether Defendant paid adequate minimum wage rates to their tipped-

                       employees as required by state and Federal law;

               c.      Whether Defendant had a policy and practice of requiring Servers to spend

                       more than twenty percent (20%) of their shifts performing non-tip producing

                       job duties; and

               d.      Whether Servers performed more than de minimus periods of time performing

                       only non-tipped job duties prior to being seated with their first table and after

                       completing service of their last table.

         30.        Typicality. Plaintiff’s claims are typical of the claims of the members of the Class

because, inter alia, Plaintiff held the same title, performed the same job duties, and was

compensated in the same manner as members of the Class.

         31.        Adequacy. Plaintiff will fairly and adequately protect the interests of the Class.

Plaintiff has retained competent counsel, experienced in class litigation, and has no conflict of

interest with other Class members in the maintenance of this class action. In addition, Plaintiff

has no relationship with Defendant except as a former employee. Plaintiff’s interests are

antagonistic to the interests of Defendant and Plaintiff will vigorously pursue the claims of the

Class.




                                               Page 6 of 18

         Case 3:19-cv-00707-RJC-DCK Document 1 Filed 12/23/19 Page 6 of 18
       32.        Predominance and Superiority. Further, there are questions of law or fact

common to Class members that predominate over any questions affecting only individual

members, and a class action is superior to other available methods for fairly and efficiently

adjudicating the controversy because:

             a.      The damages suffered by each individual class member may be relatively

                     small, thus the expense and burden of individual litigation makes it

                     impracticable for members of the Class to individually seek damages;

             b.      Plaintiff is unaware of any litigation currently undertaken by any current or

                     former employees to adjudicate this dispute;

             c.      Class members, to the extent they are aware of their rights against Defendant

                     herein, would be unable to secure counsel to litigate their claims on an

                     individual basis because of the relatively small nature of the individual

                     damages, the lack of financial resources of many members of the Class, and

                     the fear of retaliation for filing suit, so that a class action is the only feasible

                     means of recovery for the Class members; and

             d.      Plaintiff envisions no difficulty in the management of this action as a class

                     action. Damages may be calculated with mathematical precision from

                     information contained in Defendant’s records, so that the cost of administering

                     any recovery can be minimized. Defendant’s records will also reveal the name

                     and location of all staff members employed with Defendant, which will make

                     notifying all Class members simple and straightforward.




                                              Page 7 of 18

      Case 3:19-cv-00707-RJC-DCK Document 1 Filed 12/23/19 Page 7 of 18
                       FLSA COLLECTIVE ACTION ALLEGATIONS

        33.     Each of the preceding paragraphs is incorporated by reference as though fully set

forth herein.

        34.     Plaintiff brings this action for violations of the FLSA as both an individual and as

a collective action on behalf of Plaintiff and all persons who worked for Defendant as “Servers”

at any Golden Corral restaurant and were compensated with a tip credit at any time from three

(3) years prior to filing the complaint to the present (“Nationwide Collective Members”).

        35.     Plaintiff brings this action pursuant to FLSA, 29 U.S.C. § 216(b).

        36.     During all times relevant herein, Plaintiff and Nationwide Collective Members

were subjected to an unlawful compensation system put in place by Defendant.

        37.     Plaintiff and Nationwide Collective Members are similarly situated. During the

relevant time period, they have held similar job titles; have performed similar job duties and

procedures; have been paid under similar pay provisions; and have all been subjected to

Defendant’s unlawful policies and practices as described herein.

        38.     Defendant’s conduct was willful and without justification. At all relevant times,

Defendant knew that its conduct was unlawful. A three (3) year statute of limitations applies to

Plaintiff and Nationwide Collective Members’ claims.

        39.     Plaintiff and Nationwide Collective Members have been damaged by Defendant’s

conduct. Defendant’s conduct was the cause of Plaintiff and Nationwide Collective Members’

harm.




                                           Page 8 of 18

        Case 3:19-cv-00707-RJC-DCK Document 1 Filed 12/23/19 Page 8 of 18
                                             COUNT I

                VIOLATION OF THE FAIR LABOR STANDARDS ACT (FLSA)
                     VIOLATION OF THE DUAL JOBS PROVISION
                               29 U.S.C. §§ 201, et seq.

       40.       Each of the preceding paragraphs is incorporated by reference as though fully set

forth herein.

       41.       Plaintiff brings this Count for violation of the dual jobs provision under the FLSA

on behalf of herself and Nationwide Collective Members.

       42.       Under the tip credit provisions of the FLSA, an employer of tipped employees

may, in limited circumstances, pay those employees a sub-minimum hourly wage and take a “tip

credit” against its minimum wage obligations.

       43.       However, an employer is not permitted to take a tip credit against its minimum

wage obligations when it requires its tipped employees to perform non-tip producing work that is

unrelated to the employees’ tipped occupation. See e.g., Driver v. AppleIllinois, LLC, 739 F.3d

1073, 1075 (7th Cir. 2014) (Posner, J.) (explaining that when tipped employees perform “non-

tipped duties” that “are unrelated to their tipped duties . . . such as, in the case of restaurant

servers, washing dishes, preparing food, mopping the floor, or cleaning bathrooms, they are

entitled to the full minimum wage for the time they spend at that work”) (emphasis added).

       44.       Defendant violated the FLSA by requiring Plaintiff and other Servers to perform

non-tip producing work that is unrelated to their tipped occupation, such as, inter alia, cleaning

the walls, wiping the tables and chairs, getting ice, and cleaning the restaurant.

       45.       Defendant failed and/or refused to comply with the FLSA, 29 U.S.C. §§ 201, et

seq. & 29 C.F.R. § 531.56(e) by requiring Plaintiff and other Servers in a given workweek, and

during each and every workweek they were employed by Defendant, to perform non-tip



                                            Page 9 of 18

       Case 3:19-cv-00707-RJC-DCK Document 1 Filed 12/23/19 Page 9 of 18
producing work constituting a “dual job” that was unrelated to their tipped occupation, over the

course of their regular workweek, as identified in the preceding paragraph.

       46.       At all times during Plaintiff and other Servers’ employment, Defendant paid them

at the sub-minimum hourly wage rate.

       47.       As a result, Defendant failed and/or refused to pay Plaintiff and other Servers the

full applicable minimum wage as required by the FLSA for each applicable workweek they were

employed by Defendant, in violation of 29 U.S.C. § 206(a).

       48.       Defendant knew, or should have known, that its failure to pay Plaintiff and other

Servers the full applicable minimum wage, without applying the tip credit for time spent

performing labor in such an unrelated non-tipped occupation, would violate federal law.

       49.       Further, Defendant was aware of the FLSA minimum wage requirements at all

relevant times. As such, Defendant’s conduct constitutes a willful violation of the FLSA.

       50.       Plaintiff and other Servers are therefore entitled to compensation for the full

minimum wage at an hourly rate, to be proven at trial, plus an additional equal amount as

liquidated damages, together with interest, reasonable attorneys’ fees, and costs.

                                             COUNT II

                VIOLATION OF THE FAIR LABOR STANDARDS ACT (FLSA)
                  VIOLATION OF THE TWENTY PERCENT (20%) RULE
                               29 U.S.C. §§ 201, et seq.

       51.       Each of the preceding paragraphs is incorporated by reference as though fully set

forth herein.

       52.       Plaintiff brings this Count for violation of the twenty percent (20%) rule under the

FLSA on behalf of herself and Nationwide Collective Members.




                                            Page 10 of 18

      Case 3:19-cv-00707-RJC-DCK Document 1 Filed 12/23/19 Page 10 of 18
       53.     Under the tip credit provisions of the FLSA, an employer of tipped employees

may, in limited circumstances, pay those employees less than the minimum hourly wage and take

a “tip credit” against its minimum wage obligations.

       54.     However, an employer is not permitted to take a tip credit against its minimum

wage obligations when it requires its tipped employees to perform non-tip producing side work

that, although related to the employees’ tipped occupation, exceeds 20% of the employees’ time

worked during a shift. See e.g., Fast v. Applebee’s Int’l, Inc., 638 F.3d 872, 880 (8th Cir. 2011)

(“employees who spend ‘substantial time’—defined as more than 20%—performing related but

non-tipped duties should be paid at the full minimum wage for that time”).

       55.     To the extent Plaintiff and other Servers’ non-tip producing work (e.g., stocking

condiments, cleaning the walls, wiping the tables and chairs, getting ice, and cleaning the

restaurant) is found to be related to their tipped occupation, Defendant violated the FLSA by

requiring Plaintiff and other Servers to perform this non-tip producing work for more than 20%

of their weekly work hours.

       56.     Defendant failed and/or refused to comply with the FLSA, 29 U.S.C. §§ 201, et

seq. & 29 C.F.R. § 531.56(e) by requiring Plaintiff and other Servers in a given workweek, and

during each and every workweek they were employed by Defendant, to spend more than 20% of

their work time performing related, but non-tip producing work.

       57.     At all times during Plaintiff and other Servers’ employment, Defendant paid them

at the sub-minimum hourly wage rate.

       58.     As a result, Defendant failed and/or refused to pay Plaintiff and other Servers the

full applicable minimum wage as required by the FLSA for each workweek they were employed

by Defendant, in violation of 29 U.S.C. § 206(a).



                                          Page 11 of 18

      Case 3:19-cv-00707-RJC-DCK Document 1 Filed 12/23/19 Page 11 of 18
       59.      Defendant knew, or acted with reckless disregard as to whether, its failure to pay

Plaintiff and other Servers the full applicable minimum wage for time spent performing such

non-tip producing work for more than 20% of their weekly hours, would violate federal law and

Defendant was aware of the FLSA minimum wage requirements at all relevant times. As such,

Defendant’s conduct constitutes a willful violation of the FLSA.

       60.      Plaintiff and other Servers are therefore entitled to compensation for the full

minimum wage at an hourly rate, to be proven at trial, plus an additional equal amount as

liquidated damages, together with interest, reasonable attorneys’ fees, and costs.

                                           COUNT III

       VIOLATION OF NORTH CAROLINA WAGE AND HOUR ACT (NCWHA)
          FAILURE TO PAY MINIMUM WAGES – TIPPED EMPLOYEES
                    N.C. Gen. Stat. Ann. §§ 95-25.1–95-25.25.

       61.      Each of the preceding paragraphs is incorporated by reference as though fully set

forth herein.

       62.      Plaintiff brings this Count for failure to pay minimum wages under the NCWHA

on behalf of herself and North Carolina Class Members.

       63.      At all times relevant herein, Defendant was and continues to be an “employer” of

Plaintiff and North Carolina Class Members within the meaning of the NCWHA.

       64.      At all times relevant herein, Plaintiff and North Carolina Class Members were/are

“employees” within the meaning of the NCWHA.

       65.      The NCWHA, as a “state parallel” of the FLSA, prohibits an employer from

utilizing a tip credit to satisfy its minimum wage obligations to an employee during time spent

performing non-tip related tasks.




                                          Page 12 of 18

      Case 3:19-cv-00707-RJC-DCK Document 1 Filed 12/23/19 Page 12 of 18
         66.   At all times relevant herein, Defendant knowingly maintained a company-wide

policy and practice of requiring Plaintiff and North Carolina Class Members to spend more than

20% of their shift performing non-tip producing job duties.

         67.   At all times relevant herein, Defendant knowingly maintained a company-wide

policy and practice of requiring Plaintiff and North Carolina Class Members to spend more than

de minimus time performing non-tip producing job duties, both before beginning their serving

duties and after completing their serving duties each shift.

         68.   At all times relevant herein, Defendant knowingly maintained a company-wide

policy and practice of requiring Plaintiff and North Carolina Class Members to perform non-tip

producing work that is unrelated to the employees’ tipped occupation, while taking a tip credit

against its minimum wage obligations.

         69.   At all times relevant herein, Defendant knowingly maintained a company-wide

policy and practice of compensating Plaintiff and North Carolina Class Members at or below the

tipped minimum wage while impermissibly requiring Plaintiff and North Carolina Class

Members to spend substantial amounts of time performing non-tip producing job duties at the

beginning, end, and throughout their shifts.

         70.   Defendant willfully violated the NCWHA by failing to pay Plaintiff and North

Carolina Class Members at least the applicable minimum wage of $7.25 per hour.

         71.   For violations of the NCWHA, Defendant is liable to Plaintiff and North Carolina

Class Members for unpaid minimum wage compensation, liquidated damages, court costs,

reasonable attorneys’ fees and expenses, interest, and any other relief deemed appropriate by the

Court.




                                           Page 13 of 18

      Case 3:19-cv-00707-RJC-DCK Document 1 Filed 12/23/19 Page 13 of 18
                                            COUNT IV

       VIOLATION OF NORTH CAROLINA WAGE AND HOUR ACT (NCWHA)
               FAILURE TO PAY MINIMUM WAGES – 20% RULE
                    N.C. Gen. Stat. Ann. §§ 95-25.1–95-25.25.

       72.      Each of the preceding paragraphs is incorporated by reference as though fully set

forth herein.

       73.      Plaintiff brings this Count for failure to pay minimum wages under the NCWHA

on behalf of herself and North Carolina Class Members.

       74.      At all times relevant herein, Defendant was and continues to be an “employer” of

Plaintiff and North Carolina Class Members within the meaning of the NCWHA.

       75.      At all times relevant herein, Plaintiff and North Carolina Class Members were/are

“employees” within the meaning of the NCWHA.

       76.      Under the NCWHA, tipped wages are computed consistent with the FLSA. See

N.C. Gen. Stat. Ann. §§ 95-25.1–95-25.25.

       77.      At all times relevant herein, Defendant knowingly maintained a company-wide

policy and practice of requiring Plaintiff and North Carolina Class Members to spend more than

20% of their shift performing non-tip producing job duties.

       78.      At all times relevant herein, Defendant knowingly maintained a company-wide

policy and practice of requiring Plaintiff and North Carolina Class Members to spend more than

de minimus time performing non-tip producing job duties, both before beginning their serving

duties and after completing their serving duties each shift.

       79.      At all times relevant herein, Defendant knowingly maintained a company-wide

policy and practice of compensating Plaintiff and North Carolina Class Members at or below the

tipped minimum wage while impermissibly requiring Plaintiff and North Carolina Class



                                           Page 14 of 18

      Case 3:19-cv-00707-RJC-DCK Document 1 Filed 12/23/19 Page 14 of 18
Members to spend substantial amounts of time performing non-tip producing job duties at the

beginning, end, and throughout their shifts.

       80.      Defendant willfully violated the NCWHA by failing to pay Plaintiff and North

Carolina Class Members at least the applicable minimum wage.

       81.      For violations of the NCWHA, Defendant is liable to Plaintiff and North Carolina

Class Members for unpaid minimum wage compensation.

                                               COUNT V

       VIOLATION OF NORTH CAROLINA WAGE AND HOUR ACT (NCWHA)
                FAILURE TO TIMELY PAY MINIMUM WAGES
                    N.C. Gen. Stat. Ann. §§ 95-25.1–95-25.25.

       82.      Each of the preceding paragraphs is incorporated by reference as though fully set

forth herein.

       83.      Plaintiff brings this Count for failure to pay wages under the NCWHA on behalf

of herself and North Carolina Class Members.

       84.      At all times relevant herein, Defendant was and continues to be an “employer” of

Plaintiff and North Carolina Class Members within the meaning of the NCWHA.

       85.      At all times relevant herein, Plaintiff and North Carolina Class Members were/are

“employees” within the meaning of the NCWHA.

       86.      The NCWHA requires employers to promptly pay employees their wages.

       87.      Defendant violated the NCWHA by knowingly failing to pay Plaintiff and North

Carolina Class Members the required minimum wage for all hours worked.

       88.      At all times relevant herein, Defendant knowingly maintained a company-wide

policy and practice of compensating Plaintiff and North Carolina Class Members at or below the

tipped minimum wage while impermissibly requiring Plaintiff and North Carolina Class



                                          Page 15 of 18

      Case 3:19-cv-00707-RJC-DCK Document 1 Filed 12/23/19 Page 15 of 18
Members to spend substantial amounts of time performing non-tip producing job duties at the

beginning, end, and throughout their shifts.

         89.   At all times relevant herein, Defendant knowingly maintained a company-wide

policy and practice of requiring Plaintiff and North Carolina Class Members to spend more than

20% of each shift performing non-tip producing job duties.

         90.   At all times relevant herein, Defendant knowingly maintained a company-wide

policy and practice of requiring Plaintiff and North Carolina Class Members to spend more than

de minimus time performing non-tip producing job duties, both before beginning their serving

duties and after completing their serving duties each shift.

         91.   At all times relevant herein, Defendant knowingly maintained a company-wide

policy and practice of requiring Plaintiff and North Carolina Class Members to perform non-tip

producing work that is unrelated to the employees’ tipped occupation, while taking a tip credit

against its minimum wage obligations.

         92.   Defendant’s violation of the NCWHA was willful.

         93.   For violations of the NCWHA, Defendant is liable to Plaintiff and North Carolina

Class Members for three (3) times the amount of unpaid minimum wages, plus interest, court

costs, reasonable attorneys’ fees and expenses, and any other relief deemed appropriate by the

Court.

                                        JURY DEMAND

         94.   Plaintiff hereby demands a trial by jury in the above captioned manner.




                                           Page 16 of 18

      Case 3:19-cv-00707-RJC-DCK Document 1 Filed 12/23/19 Page 16 of 18
                                   PRAYER FOR RELIEF

       WHEREFORE, Plaintiff, on behalf of herself, Nationwide Collective Members, and

North Carolina Class Members, respectfully seeks the following relief:

           A.     All unpaid minimum wages and overtime wages;

           B.     Prejudgment interest;

           C.     Liquidated damages;

           D.     Litigation costs, expenses, and attorneys’ fees; and

           E.     Such other and further relief as this Court deems just and proper.



                                                    Respectfully Submitted,




Dated: December 23, 2019                            /s/ Scott C. Harris
                                                    Scott C. Harris (NC Bar No. 35328)
                                                    WHITFIELD BRYSON & MASON LLP
                                                    900 W. Morgan Street
                                                    Raleigh, NC 27603
                                                    Tel.: (919) 600-5000
                                                    Fax: (919) 600-5003
                                                    scott@wbmllp.com

                                                    Gary E. Mason*
                                                    Danielle L. Perry*
                                                    WHITFIELD BRYSON & MASON LLP
                                                    5101 Wisconsin Avenue, Suite 305
                                                    Washington, D.C. 20016
                                                    Tel.: (202) 429-2290
                                                    Fax: (202) 429-2294
                                                    gmason@wbmllp.com
                                                    dperry@wbmllp.com




                                          Page 17 of 18

     Case 3:19-cv-00707-RJC-DCK Document 1 Filed 12/23/19 Page 17 of 18
                                                Nicholas A. Migliaccio*
                                                Jason Rathod*
                                                MIGLIACCIO & RATHOD LLP
                                                412 H Street NE, Suite 302
                                                Washington, D.C. 20002
                                                Tel.: (202) 470-3520
                                                Fax: (202) 800-2730
                                                nmigliaccio@classlawdc.com
                                                jrathod@classlawdc.com

                                                Peter Winebrake*
                                                R. Andrew Santillo*
                                                Mark Gottesfeld*
                                                WINEBRAKE & SANTILLO, LLC
                                                715 Twining Road, Suite 211
                                                Dresher, PA 19025
                                                Tel.: (215) 884-2491
                                                Fax: (215) 884-2492
                                                pwinebrake@winebrakelaw.com
                                                asantillo@winebrakelaw.com
                                                mgottesfeld@winebrakelaw.com


*pro hac vice admission anticipated             Counsel for Plaintiff




                                      Page 18 of 18

     Case 3:19-cv-00707-RJC-DCK Document 1 Filed 12/23/19 Page 18 of 18
